DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “…determining the FFR value at the location"; it is unclear whether “the location” is the same the reference location which appears as recited earlier or it is different. The metes and bounds of the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Anderson et al (US PAP 2016/ 0157807), “Anderson”.
As per claims 1, 15 and 19, Anderson teaches a computer readable storage medium with computer executable instructions see for example [0041] and fig. 4;  
segment a coronary vessel; identify a stenosis in the coronary vessel; identify a distal end of the stenosis; determine a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry; and determine a Fractional Flow Reserve (FFR) value at the reference location (i.e., the instruments 130, 132 and positioning of the at least one element configured to monitor pressure within the vessel 100 to be positioned proximal and/or distal of the stenosis 108) see for example [0037- 38]; fig. 2- 3 and [0029- 31] disclose “a stenosis 108 between the proximal portion 102 and the distal portion 104.  The stenosis 108 is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the lumen 106 of the vessel 100, wherein stenosis/ plaque buildup 114 does not have a uniform or symmetrical profile, making angiographic evaluation of such a stenosis unreliable, and wherein stenosis 108 has other shapes/ geometries and/or compositions that limit the flow of fluid through the lumen”; [0077] and fig. 9 (reproduced below) discloses “FFR measurements are taken at various sites that are marked by markers and visual indicators 812, 814, 816 along the vessel.  In this situation, where measurements are taken along some vessels in the location of plaques in the vessel may vary widely.  In particular, the distribution of plaques can vary widely around bifurcations in the vessel (see FIG. 7 for exemplary plaque distributions), which can lead to pressure anomalies.  IVUS is often used to determine the location of the plaques in a bifurcation so that the lesion can be appropriately classified prior to determining the therapeutic plan.  If co-registered iFR or FFR data shows a possible stenosis near a bifurcation (as seen by an FFR measurement of 0.76 for value indicator 816), then the system 150 prompts a user in window 840 to perform a pressure assessment of the side branch 860 before or after delivery of therapy”.

    PNG
    media_image1.png
    493
    712
    media_image1.png
    Greyscale

Anderson teaches “graph 210 and pressure waveform plot 212 of screen display 200 illustrate aspects of pressure measurements obtained as one instrument is moved through the vessel and another instrument is maintained at a fixed location... in some instances the pressure measurements are representative (corresponding to simulation) of a pressure ratio between a fixed location within the vessel and the moving a proximal pressure measurement is obtained at a fixed location within the vessel while the instrument is pulled back through the vessel from a first position distal of the position where the proximal pressure measurement is obtained to a second position more proximal than the first position (i.e., closer to the fixed position of the proximal pressure measurement)... in some instances, the instrument is pushed through the vessel from a first position distal of the proximal pressure measurement location to a second position further distal (i.e., further away from the fixed position of the proximal pressure measurement). In other instances, a distal pressure measurement is obtained at a fixed location within the vessel and the instrument is pulled back through the vessel from a first position proximal of the fixed location of the distal pressure measurement to a second position more proximal than the first position (i.e., further away from the fixed position of the distal pressure measurement). In still other instances, a distal pressure measurement is obtained at a fixed location within the vessel and the instrument is pushed through the vessel from a first position proximal of the fixed location of the distal pressure measurement to a second position less proximal than the first position (i.e., closer the fixed position of the distal pressure measurement) see for example [0058]; [0054] and fig. 6 (reproduced below) disclose “a depiction of a user interface 600 for evaluating a vessel based on obtained physiology measurements (as depicted, pressure measurements, but may also include flow volume, flow velocity, and/or other intravascular physiology measurements or calculations based thereon)...The user interface may be displayed on a touch-sensitive display. A clinician (e.g., user) can view, analyze, and interact with the visual representations of the pressure data’. [0039] discloses “FFR data and iFR data may be used together to assess the patient. The FFR or iFR data may be used to determine whether the disease (e.g., stenosis) is focal or diffuse”; fig. 5 depicts FFR/ IFR procedure and Intravascular ultrasound (IVUS) or intravascular echocardiography which is a combination of echocardiography and a procedure called cardiac catheterization (e.g., an invasive procedure).
    PNG
    media_image2.png
    440
    656
    media_image2.png
    Greyscale

It is noted that the Anderson reference is replete with representation (e.g., simulation) of the data; [0062], for example, discloses representation data in graph 210 (e.g., graphical format) can be utilized to identify gradients/changes in the pressure ratio and/or the underlying pressure measurements that can be indicative of a significant lesion in the vessel. In that regard, the visual representation of the data can include the pressure measurement(s); a ratio of the pressure measurements; a difference in the pressure measurements; a gradient of the pressure measurement(s), the ratio of the pressure measurements, and/or the difference in the pressure 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5, 13, 15- 17, and 19- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al (US PAP 2016/ 0310019), “Fonte” in view of Anderson et al (US PAP 2016/ 0157807), “Anderson”.
As per claims 1, 15 and 19, Fonte teaches a computer readable storage medium with computer executable instructions see for example claim 51;
segment a coronary vessel; identify a stenosis in the coronary vessel; identify a distal end of the stenosis;  and determine a Fractional Flow Reserve (FFR) value at the FFR) as a function of a patient's vascular cross-sectional area, diseased length, and boundary conditions.  The cross-sectional area may be calculated based on lumen segment and plaque segment, among other things.  The diseased length may be calculated based on plaque segment and stenosis location, among other things) see for example [0017]; claims 32 and 36- 37 disclose “stenosis of interest include proximal and distal reference points, wherein plurality of features characterizing geometry of the stenosis of interest are extracted and wherein FFR value for the stenosis of interest is determined which is based on the extracted set of features using a trained machine-learning based mapping”.
However, Fonte does not explicitly teach determine a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry.	Anderson teaches determine a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry (i.e.,   a stenosis 108 between the proximal portion 102 and the distal portion 104.  The stenosis 108 is generally representative of any blockage or other structural arrangement that results in a restriction to the flow of fluid through the lumen 106 of the vessel 100, wherein stenosis/ plaque buildup 114 does not have a uniform or symmetrical profile, making angiographic evaluation of such a stenosis unreliable, and wherein stenosis 108 has other shapes/ geometries and/or compositions that limit the flow of fluid through the lumen) see for example fig. 2 and [0029- 31]; [0047] discloses “Pressure-related values FFR measurements are taken at various sites that are marked by markers and visual indicators 812, 814, 816 along the vessel.  In this situation, where measurements are taken along some vessels in the vessel system, it is common for ambiguities to arise in measurements because the location of plaques in the vessel may vary widely.  In particular, the distribution of plaques can vary widely around bifurcations in the vessel (see FIG. 7 for exemplary plaque distributions), which can lead to pressure anomalies.  IVUS is often used to determine the location of the plaques in a bifurcation so that the lesion can be appropriately classified prior to determining the therapeutic plan.  If co-registered iFR or FFR data shows a possible stenosis near a bifurcation (as seen by an FFR measurement of 0.76 for value indicator 816), then the system 150 prompts a user in window 840 to perform a pressure assessment of the side branch 860 before or after delivery of therapy”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Anderson into Fonte to develop a technique for assessing the severity of a stenosis in a blood vessel, including ischemia causing lesions, is fractional flow reserve (FFR), wherein FFR is a calculation of the ratio of a distal pressure measurement (taken on the distal side of the stenosis) relative to a proximal pressure measurement (taken on the proximal side of the stenosis), wherein FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel and therefore make a proper assessment to an extent that treatment is required as an state of the art technology in evaluating and treatment of human biological vessels, wherein the normal value of FFR in a healthy vessel is 1.00, while values less than about 0.80 are generally deemed significant and require treatment see for example [002- 3].
As per claim 2, Fonte teaches segment the coronary vessel from cardiac computed tomography image data, determine  boundary conditions for a flow simulation based thereon, perform  the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, determine  a selected FFR value of the simulated FFRs that corresponds to a user specified location along the coronary vessel, and determine the FFR value at the reference location from the simulated FFRs (i.e., simulation of blood flow to compute patient-specific blood flow characteristics and clinically relevant quantities of interest using machine learning techniques to predict the results of a physics-based simulation, wherein modeling the fractional flow reserve (FFR) as a function of boundary conditions is disclosed and the diseased length may be calculated based on plaque segment and stenosis location, among other things, wherein the boundary conditions may reflect patient-specific physiology, such as coronary flow) see for example [0017]; [0047] discloses “Estimates of ischemia (blood flow, FFR, etc) may be generated for a specific location in a vessel; [0018 and 41- 43] disclose similar limitation.
As per claim 3, Fonte teaches visually present the FFR value at the reference location and the selected FFR value respectively with indicia indicating the reference FFR, etc) may be generated for a specific location in a vessel, as an overall estimate for the vessel, or for an entire system of vessels such as the coronary arteries and a numeric output, such as an FFR value, may be generated or simple positive/ negative/ inconclusive indications based on clinical metrics may be provided.  Along with the output, a confidence may be provided.  Results of the analysis may be displayed or stored in a variety of media, including images, renderings, tables of values, or reports and may be transferred back to the physician through the system or through other electronic or physical delivery methods) see for example [0047]; [0062] and fig. 5- 10 also disclose similar limitation.
As per claim 5, Fonte teaches segment the coronary vessel from an angiogram, determine  an invasive FFR measurement location on the segmented coronary vessel where an invasive FFR measurement was taken, and determine  boundary conditions such that a simulated FFR value at the invasive FFR measurement  location is same as the invasive FFR measurement (i.e.,  obtain estimates of physiologic metrics, such as ischemia (e.g., boundary condition), blood flow, or FFR (e.g., an invasive technique as per definition below) from patient-specific anatomy and characteristics (e.g., location), wherein the anatomic data may consist of imaging data (ie CT) or measurements and anatomic representation already obtained from imaging data (quantitative angiography, vessel segmentations from third party software, vascular diameters, etc)) see for example [0046]; [0062] and fig. 5- 10 also disclose similar limitation.
Note; the Wekipedia.org defines FFR as “Fractional flow reserve (FFR) is a technique used in coronary catheterization (e.g., an invasive procedure) to measure 
As per claim 13, Fonte teaches measure a diameter of the segmented coronary vessel proximal to the stenosis, wherein determining of the FFR value at the reference location includes determining the FFR value at the location at a distance of a multiple of the measured diameter from the distal end see for example [0037] and claim 37; [0037] of Anderson discloses “…the proximal pressure measurement is taken at a distance equal to or greater than an inner diameter of the lumen of the vessel from the proximal end of the stenosis”.
As per claims 16 and 20, and in light of the rejections, Fonte teaches the processor circuitry segments the coronary vessel from cardiac computed tomography image data, determines boundary conditions for a flow simulation based thereon, performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, outputs a selected simulated FFR value of the simulated FFRs that corresponds to a user specified location along coronary vessel, and determines the FFR value at the reference location from the simulated FFRs (i.e., simulation of blood flow to compute patient-specific blood flow characteristics and clinically relevant quantities of interest using machine learning techniques to predict the results of a physics-based simulation, wherein modeling the fractional flow reserve (FFR) as a function of boundary conditions is disclosed and the diseased length may be calculated based on plaque segment and stenosis location, among other things, wherein the boundary conditions may reflect patient-specific specific location in a vessel; [0018 and 41- 43] disclose similar limitation.
As per claims 17 and 21,  and in light of the rejections, Fonte teaches the processor circuitry performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, determines the FFR value at the determined location from the simulated FFRs (i.e., obtain estimates of physiologic metrics, such as ischemia (e.g., boundary condition), blood flow, or FFR (e.g., an invasive technique as per definition supra) from patient-specific anatomy and characteristics (e.g., location), wherein the anatomic data may consist of imaging data (ie CT) or measurements and anatomic representation already obtained from imaging data (quantitative angiography, vessel segmentations from third party software, vascular diameters, etc.)) see for example [0046].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view Anderson further in view of Itu et al (US PAP 2017/ 0245821), “Itu”.
As per claim 4, Fonte does not explicitly teach As per claim 4, Fonte teaches visually present the segmented coronary vessel with the FFR value at the reference location and the selected FFR value superimposed thereover and the indicia indicating the reference location and the user specified location.
However, Itu explicitly teaches visually present the segmented coronary vessel with the FFR value at the reference location and the selected FFR value superimposed thereover and the indicia indicating the reference location and the user specified location (i.e., when a hemodynamic index (e.g., FFR value) is computed by the trained user input identifying a location, the value for the hemodynamic index can be displayed in real time to the user, wherein the values for a hemodynamic index for one or more locations can be displayed by overlaying those values at their corresponding locations on a displayed image of the patient-specific coronary arterial centerline or on the displayed medical image data of the patient, and when hemodynamic indices for multiple locations are automatically computed using the trained surrogate model an image showing the locations and the corresponding values for the hemodynamic indices may be automatically displayed, wherein a color-coded visualization of the patient-specific coronary arterial centerline may be displayed in which locations on the coronary arterial centerline are color coded based on a severity of the hemodynamic index (e.g., FFR)) see for example [0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Itu into Fonte to determine the hemodynamic indices for various sampling points in the synthetic coronary arterial trees from the blood flow simulations and the geometric features which are extracted from the synthetic coronary arterial trees, wherein a surrogate model that provides mapping between the input geometric features and the hemodynamic indices is determined by using a machine learning algorithm, thus  the hemodynamic indices for various sampling points in the synthetic coronary arterial trees are determined from the blood flow simulations and the geometric features are extracted from the synthetic coronary arterial trees, a surrogate model that provides mapping between the input geometric features and the hemodynamic indices is determined by using a machine learning algorithm, wherein the geometric features is computed and visualized for the patient-specific data during the prediction phase by varying the one or more geometric features within a predetermined range and computing the hemodynamic index with the trained surrogate model and therefore utilize the information to inform the user and/or the machine learning algorithm of which geometric features are more relevant to the accuracy of the prediction of the hemodynamic index which is displayed as an state of the art technology see for example [0047, 54 and 61].

Claims 6- 11, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view Anderson further in view of  Igarashi et al (US PAP 2015/ 0262357), “Igarashi”.
As per claim 6, Fonte does not explicitly teach perform a simulation with the determined boundary conditions to simulate FFR values along the segmented coronary vessel, and translate the invasive FFR measurement to the reference location to determine the FFR value at the reference location. Fonte teaches “determining fractional flow reserve (FFR) for a stenosis of interest for a patient, comprising: receiving medical image data of the patient including the stenosis of interest; extracting a set of features for the stenosis of interest from the medical image data of the patient; and determining a FFR value for the stenosis of interest based on the extracted set of features using a trained machine-learning based mapping” see for example claim 32 and [0044]. 
simulation basis, a value of FFR which corresponds to each stenosed part extracted by the coronary artery analysis unit 107.  Specifically, the FFR calculator 109 first calculates, with respect to each stenosed part extracted by the coronary artery analysis unit 107, a tissue blood flow volume at least at one location on a downstream side of each stenosed part and a tissue blood flow volume at least at one location on an upstream side of each stenosed part, based on the color map generated by the cardiac muscle analysis unit 106.  Then, the FFR calculator 109 calculates the FFR value at each location including at least the stenosed part by dividing the calculated tissue blood flow volume on the downstream side of the stenosed part by the calculated tissue blood flow volume on the upstream side of the stenosed part) see for example [0051]and the abstract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Igarashi into Fonte to provide a first extraction unit, a calculation unit, a second extraction unit, a specifying unit and a display, wherein the first extraction unit is implemented by processing circuitry and configured to extract a plurality of coronary arteries depicted in data of images of a plurality of time phases relating to the heart, and to extract at least one stenosed part depicted in each of the extracted coronary arteries, wherein the calculation unit is implemented by processing dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel, wherein the display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis and therefore make a visual realization of the diseased locations for surgical/ therapeutic methods and means for the treatment of patient with ischemic heart diseases who are generally classified into bypass surgery, PCI (catheter surgery), and pharmacotherapy see for example [003 and 40].
As per claim 7, Igarashi teaches visually present the FFR value at the reference location and the invasive FFR measurement along with indicia indicating the reference location and the invasive FFR measurement location (i.e., marker generator 111 generates data of markers which represent the responsible blood vessel specified by the responsible blood vessel specifying unit 108, the responsible stenosis specified by the responsible stenosis specifying unit 110, the FFR value calculated by the FFR calculator 109, and the responsible stenosis candidates extracted by the coronary artery analysis unit 107.  These markers are displayed on the display unit 112 such that the 
As per claim 8, Igarashi teaches visually present the segmented coronary vessel with the FFR value at the reference location and the invasive FFR measurement superimposed thereover and with the indicia indicating the reference location and the invasive FFR measurement location see for example [0053, 63, 77, 83, 92, 94 and 103]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 9, Igarashi teaches segment the coronary vessel from cardiac computed tomography image data, determine boundary conditions for a flow simulation based thereon, perform the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel, identify a location of an input previously simulated FFR value by matching the input previously simulated FFR value to one of the simulated FFR values along the segmented coronary vessel, and determine the FFR value at the reference location from the simulated FFRs (i.e., extract at least one stenosed part depicted in each coronary artery; a calculation unit configured to calculate a pressure gradient of each of the extracted coronary arteries, based on tissue blood flow volumes of the coronary arteries; a second extraction unit configured to extract an ischemic region depicted in the images; and a specifying unit configured to specify a responsible blood vessel of the ischemic region by referring to a dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible 
As per claim 10, Igarashi teaches visually present the reference and input previously simulated FFR values respectively with indicia indicating the reference location and the location of the input previously simulated FFR value (i.e., marker generator 111 generates data of markers which represent the responsible blood vessel specified by the responsible blood vessel specifying unit 108, the responsible stenosis specified by the responsible stenosis specifying unit 110, the FFR value calculated by the FFR calculator 109, and the responsible stenosis candidates extracted by the coronary artery analysis unit 107.  These markers are displayed on the display unit 112 such that the markers are superimposed on a three-dimensional image generated by rendering, etc. from the volume data, or a two-dimensional image generated by cross-section conversion (Multi-Planar Reconstruction)) see for example [0053]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 11, Igarashi teaches visually present the segmented coronary vessel with the reference and input previously simulated FFR values superimposed thereover and with the indicia indicating the reference location and the location of the input previously simulated FFR value see for example [0053, 63, 77, 83, 92, 94 and 103]. [0062] and fig. 5- 10 of Fonte disclose a graphical representation of data.
As per claim 14, Igarashi teaches translate an FFR value at a user specified location along a coronary vessel to the reference FFR value at the location indicated by the reference location (i.e., The FFR calculator 109 calculates, on a simulation basis, a value of FFR which corresponds to each stenosed part extracted by the coronary FFR calculator 109 first calculates, with respect to each stenosed part extracted by the coronary artery analysis unit 107, a tissue blood flow volume at least at one location on a downstream side of each stenosed part and a tissue blood flow volume at least at one location on an upstream side of each stenosed part, based on the color map generated by the cardiac muscle analysis unit 106.  Then, the FFR calculator 109 calculates the FFR value at each location including at least the stenosed part by dividing the calculated tissue blood flow volume on the downstream side of the stenosed part by the calculated tissue blood flow volume on the upstream side of the stenosed part) see for example [0051]and the abstract.
As per claims 18 and 22, and in light of the rejections, Fonte teaches the processor segments the coronary vessel from cardiac computed tomography image data, determines boundary conditions for a flow simulation based thereon, performs the flow simulation with the boundary conditions producing simulated FFR values along the segmented coronary vessel (i.e., simulation of blood flow to compute patient-specific blood flow characteristics and clinically relevant quantities of interest using machine learning techniques to predict the results of a physics-based simulation, wherein modeling the fractional flow reserve (FFR) as a function of boundary conditions is disclosed and the diseased length may be calculated based on plaque segment and stenosis location, among other things, wherein the boundary conditions may reflect patient-specific physiology, such as coronary flow) see for example [0017]; [0047] discloses “Estimates of ischemia (blood flow, FFR, etc) may be generated for a specific location in a vessel; [0018 and 41- 43] disclose similar limitation.

Igarashi explicitly teaches the processor identifies a location of an input previously simulated FFR value along the segmented coronary vessel with the simulated FFR values, determines the FFR value at the reference location from the simulated FFRs (i.e., extract at least one stenosed part depicted in each coronary artery; a calculation unit configured to calculate a pressure gradient of each of the extracted coronary arteries, based on tissue blood flow volumes of the coronary arteries; a second extraction unit configured to extract an ischemic region depicted in the images; and a specifying unit configured to specify a responsible blood vessel of the ischemic region by referring to a dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel) see for example the abstract and [0040].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Igarashi into Fonte to provide a first extraction unit, a calculation unit, a second extraction unit, a specifying unit and a display, wherein the first extraction unit is implemented by processing circuitry and configured to extract a plurality of coronary arteries depicted in data of images of a plurality of time phases dominance map, in which each of the extracted coronary arteries and a dominance territory are associated, for the extracted ischemic region, and to specify a responsible stenosis, based on the pressure gradient corresponding to a stenosed part in the specified responsible blood vessel, wherein the display is configured to display an image in which the specified responsible stenosis is depicted, together with information indicative of the responsible stenosis and therefore make a visual realization of the diseased locations for surgical/ therapeutic methods and means for the treatment of patient with ischemic heart diseases who are generally classified into bypass surgery, PCI (catheter surgery), and pharmacotherapy see for example [003 and 40].
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. A new rejection of the record is made under 35 U.S.C. 103 over Fonte in view of Anderson (see the rejection of the independent claims 1, 15 and 19 supra).
Initially it is noted that applicant provides a wholesome approach to the prior arts of the record by merely offering a subjective interpretation of only a single prior art 
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant should further argue the secondary prior arts of the record and offer explicit rational as to why the combinations and corresponding motivations to combine are not sufficient to render the claims prima faice obvious. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In order to expedite the prosecution of the application examiner would respectfully request a proper rebuttal of all the prior arts and the interpretations of the record in the OA supra.
Regarding applicant’s remarks dated 10/6/21 examiner responds as follow:
1) Applicant argues the newly amended claim 1 I view of the Fonte reference. Remarks at 10- 11.
In response examiner would point to the new rejection of the record under 35 U.S.C. 103 over Fonte in view of Anderson. 
claim features that are different from the features recited in independent claim 1, with each claim having a different claim scope“. Remarks at 11- 12.
In response examiner would agree to the different claim scopes as highlight below; however, examiner fails to see the different claim feature(s) (see the table below).
1. A computing system:
segment a coronary vessel;

 identify a stenosis in the coronary vessel; 

identify a distal end of the stenosis; 

determine a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry; and 

determine a Fractional Flow Reserve (FFR) value at the reference location.
15. A CRM:
segmenting a coronary vessel; 

identifying a stenosis in the coronary vessel; 

identifying a distal end of the stenosis; 

determining a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry; and 

determining a Fractional Flow Reserve (FFR) value at the reference location.
 
19. A method:
segmenting a coronary vessel; 

identifying a stenosis in the coronary vessel; 

identifying a distal end of the stenosis; 

determining a reference location as a location in the coronary vessel at a predetermined distance from the distal end, wherein the predetermined distance is a constant or a function of a coronary vessel geometry; and 

determining a Fractional Flow Reserve (FFR) value at the reference location.


3) Applicant argues the dependent claims by the virtue of dependence from corresponding independent claims. Remarks at 12.
Accordingly examiner responds using the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov